Order sustaining writ of habeas corpus and discharging relators from imprisonment reversed upon the law and the facts, writ of habeas corpus dismissed, and relators remanded to custody. We think the information in. this case alleged a violation of Penal Law, section 986, but in any case the writ of habeas corpus was not applied for or obtained until after the examination of the defendants had been concluded and after the magistrate had held them to answer. We think the magistrate’s commitment was justified by the uneontradicted evidence of the complaining witness. Kelly, P. J., Manning, Young, Kapper and Lazansky, JJ., concur.